Case 20-17713-CMG           Doc 18    Filed 10/26/20 Entered 10/26/20 12:12:05           Desc Main
                                     Document      Page 1 of 1



ANDREA DOBIN, CHAPTER 7 TRUSTEE
McMANIMON, SCOTLAND & BAUMANN, LLC
427 Riverview Plaza
Trenton, NJ 08611
609.695.6070


                           NOTICE TO UNITED STATES TRUSTEE
                         CHANGE OF NO-ASSET CHAPTER 7 CASE TO
                                ASSET CHAPTER 7 CASE


The following No-Asset Chapter 7 Case should be designated as an Asset Chapter 7 Case:

NAME OF CASE:           Nyrline Nicholas-Paul

CASE NUMBER:            20-17713(KCF)

AMOUNT OF FUNDS ON HAND:

If there are no funds on hand but assets that will produce funds for this estate, indicate actual or
estimated value of the assets:


ACTUAL VALUE:           $      unknown

ESTIMATED VALUE:$              unknown

Other Information Relating to State of Case:         Recovery of funds.




TRUSTEE:          /s/ Andrea Dobin

DATE:




4832-2202-5751, v. 1
